Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151521                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151521
                                                                    COA: 324590
                                                                    Wayne CC: 13-008655-FC
  DEJUAN CARUTH HUNTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 30, 2015 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court to determine
  whether the court costs imposed were reasonably related to actual costs, as required by
  MCL 769.1k(l)(b)(iii), and, if not, to assess and impose court costs, if any, under
  MCL 769.1k(l)(b)(iii). The circuit court’s order shall be filed with this Court within 60
  days of the date of this order.

        We retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           p1118
                                                                               Clerk